DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-10 are presented for examination.

Claim Objections
2.	Claims 6 and 6 are objected to because of the following informalities:  The applicant is suggested to replace the term “determining” in the step: “determining a set of colors values of pixels in a particular region from the set of regions…” with -differentiating-.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.        Claims 1-20 are rejected under 35 U.S.C. 103 as obvious over Sartori et al. (US 20210383460) in view of Colby et al. (US 20210224889).
Considering claims 1-4, Sartori discloses a method comprising: receiving (via item 132, fig. 1) image data including a representation of a physical item, wherein the physical item comprises a beauty product, the beauty product corresponding to a makeup palette (e.g., acquire makeup product definition data based on characteristics of a real-world makeup product from an entity associated with the real-world product such as a designer, manufacturer, or vendor. See abstract and par. 32. Satori also teaches the use of different color variations when applying the virtual makeup on the human face portions (see par. 67) and/or allow the user to select from a range of colors or a palette of five colors (see par. 88-89 ); analyzing the image data to determine an object corresponding to the physical item (e.g., performing facial feature detection to receive digital image of a human face. See par. 42 , wherein the human face corresponds with the object); analyzing second image data to detect a second object corresponding to a representation of particular body part of a user (e.g., the virtual makeup product stack can include multiple virtual makeup products 246, each calibrated to approximate their real world counterpart products. For example, a makeup manufacturer may offer a makeup product for a particular facial region (e.g., the lips for lipstick) and in a particular shade, finish, and coverage. A virtual makeup product may be defined with configured effects that approximate the look of the real world product when applied to a digital image of a face. When a virtual makeup product 246 is selected for application to an image, two types of image operations are generally performed. First, one or more masks are generated (i.e., drawn) in one or more transparent layers overlaid on the base image. These masks define a boundary of region of interest within which the virtual makeup product will be applied. For example, when a virtual lipstick is selected to be applied to an image of lips, a mask is generated that defines a boundary of the lip region. See pars. 47-48, wherein the image of the lips corresponds to the detected second object. In addition, Satori teaches the acquisition of a defined region in the image face over which to apply the virtual makeup. See step 404 of fig. 4 and pars. 68-69, The defined region corresponds with the second object); generating augmented reality content based at least in part on the [identified set of colors and the] detected second object (see steps 406 of fig. 4 and par. 70); and causing display, at a client device, the augmented reality content applied to the detected second object (see step 414 of fig. 4, see par. 72 and 77).
Although the Satori reference teaches the use and application of different color variations when applying the virtual makeup on the human face portions (see par. 67) and/or allow the user to select from a range of colors (see par. 88) or a palette of five colors (see par. 89), including  defining multiple makeup image shapes that are based in part on the determined regions of interest in a human face, as depicted in FIG. 7A&B , and a color a is applied to a region of interest (see pars. 67-74); Sartori does not appear to equate or associating the identified set of color variations, color ranges  or color palette (for virtual application on the region of the human face or object) to a set of regions of the object, each associated with a particular color, which is disclosed by Colby. For example, Colby teaches portions of an image item or a scene is correlated or matched with colors within a physical color standard, wherein the process  includes sampling multiple portions of the image of the  item or scene with known colors of the physical color standard or vice versa, and where the portion correlated is responsive to a match color based on the sampling. See par. 81-85 and 93.
 Accordingly, it would have been obvious to one of art before the effective filling date of the invention to have modified the teaching of Sartori to include that the information associating each identified color region with a particular color, in the same conventional manner as taught by Colby; in order to assist a user in finding matched lipstick colors for application on portions of the human face, hence causing the rendition of the final image to meet the user’s preference. Thus, the skilled person starting from the Sartori reference and trying to match and associating a makeup color with a region (e.g., lip or eye brown) of the human face would turn to the Colby reference and thus arrive at the subject-matter of claim 1.
As per claim 5, considering that the base image for processing in Sartori is taken from a human, the person skilled in the art would obviously arrived at defining part of the human’s body to include a forearm.
The additional feature of claim 6 can be easily derived by a person skilled in the art from the feature of Sartori and Colby references, considering that in Sartori a user is able to define one or more regions of interest, applies a color or texture among a variation of colors in the region, and adjust the color and contrast of the region, by means of an image filter that defines an array of three multiplying values (color values of pixels) that are used to multiply color channels in an image, to impurities in the image to simulate the effect on the applied makeup product on the selected region (see pars. 49-54 and 64); and considering that the Colby reference correlates a color of among multiple color to a region of an image among multiple regions of the image (see par. 81-85 and 93). Thus, the skilled person trying to identify a set of colors and associate a makeup color with a region amongst the image regions (e.g., lip,  eye brown, etc…) of the human face would turn to the Sartori and Colby references to arrive at differentiating a set of colors values of pixels in a particular region from the set of regions of the image by calculating a color value based on an average of the color values of pixels.
The additional feature of claim 7 can be easily derived by a person skilled in the art from the feature of Sartori, as modified by the Colby reference, considering that in Sartori a color dot filter that include a shape, that is dependent on the detected shape of the face and specific of region application for a particular virtual makeup product, is used to apply light effects on the image to simulate the glitter in a real world makeup product (see pars. 55-56 and 64-67). Satori further discloses shapes can be combined to form a makeup image to overlay (or mapped) in a particular region of a face (see par. 83).
The additional feature of claims 8 and 9 can be easily derived by a person skilled in the art from the feature of the Sartori reference, considering that in Satori a user is able to selectively apply colors and textures on a selected image region of a face (see pars. 53 and 62); and virtually adjust the image region by applying a mask  or light filter on the image to simulate the glitter in a real world makeup product to yield a desired image effect on the image that corresponds to the representation of the particular body part (see pars. 55-56 and 64-67).
As per claim 10, Sartori discloses analyzing the second image data further comprises: performing a body feature detection process to detect a first body feature (e.g., performing facial feature detection using the virtual makeup platform; see fig. 5 & par. 15); and identifying a particular body part corresponding to the detected first body feature (e.g., define a region of interest in a face based on the facial feature detection. See fig. 7 & 17). See also pars. 42-43 and 47-48.
Claims 11-14 relate to a system for generating and display augmented reality content based on an identified set of colors and the detected second object and has substantially the same technical features as those of claims 11-14. Accordingly, the same reasoning as in claims 1-4 can be applied to claims 11-14, because the memory and processor are intrinsic part of the computing system running the digital image processing in Sartori.
Claims 15-19 are rejected under the same rationale as claims 5-9, respectively.
The subject matter of claim 20 relates to a computer-readable medium with instructions performing the method of claim 1. As the limitations of claim 1 were found obvious over the combined teachings of Sartori and Colby, it is readily apparent that the applied prior art performs the underlying elements. As such, the same reasoning as in claim 1 applies to claim 20.

Conclusion
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. They are as recited in the attached PTO-892 form


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
02/12/2022